           Case 2:14-cv-00435-JAD-NJK Document 128 Filed 04/09/19 Page 1 of 3



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     VIRGINIA CRONAN LOWE
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
     P.O. Box 683
 4   Washington, D.C. 20044
     202-307-6484 (v)
 5   202-307-0054 (f)
     Virginiacronan.lowe@usdoj.gov
 6
     Of Counsel:
 7   NICHOLAS A. TRUTANICH
     United States Attorney
 8   District of Nevada

 9                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                   DISTRICT OF NEVADA
10
     LAKE LAS VEGAS MASTER TRUST,                  )
11                                                 )    Case No. 2:14-cv-00435-JAD-NJK
               Plaintiff,                          )
12                                                 )    (Consolidated with
               v.                                  )     Case No. 2:14-cv-00658 JAD-NJK)
13                                                 )
     UNITED STATES INTERNAL REVENUE                )    STIPULATION AND (Proposed)
14   SERVICE; Z’S, a defaulted Nevada               )   ORDER REGARDING
     Corporation; and DOES 1 through 10, inclusive )    DISTRIBUTION OF ACCRUED
15                                                 )    INTEREST
               Defendants.                         )
     ______________________________         _____ )
16   LN MANAGEMENT LLC SERIES 31 RUE )
                                                             ECF No. 128
     MEDITERRA                                     )
17                                                 )
               Plaintiff,                          )
18                                                 )
               v.                                  )
19                                                 )
     UNITED STATES INTERNAL REVENUE                )
20   SERVICE; Z’S, a defaulted Nevada              )
     Corporation; and DOES 1 through 10, inclusive )
21                                                 )
               Defendants.                         )
     ______________________________         _____ )
22


                                                   1
           Case 2:14-cv-00435-JAD-NJK Document 128 Filed 04/09/19 Page 2 of 3



 1          Pursuant to the Order Directing Stipulation or Briefing on Distribution of Accrued

 2   Interest (Doc 127), the parties hereby stipulate as follows:

 3          The Clerk of Court may distribute 82% of the accrued interest to LN Management LLC

     Series 31 Rue Mediterra and 18% of the accrued interest to the United States of America.
 4

 5
     Respectfully submitted this 9th day of April, 2019.
 6
     RICHARD E. ZUCKERMAN                                  ROGER CROTEAU & ASSOCIATES
 7   Principal Deputy Assistant Attorney General           LTD.

 8   /s/ Virginia Cronan Lowe                              /s/ Timothy E. Rhoda
     VIRGINIA CRONAN LOWE                                  ROGER P. CROTEAU, ESQ. (4958)
 9   Trial Attorney, Tax Division                          TIMOTHY E. RHODA, ESQ. (7878)
     U.S. Department of Justice                            9120 West Point Road, Suite 100
                                                           Las Vegas, NV 89148
10   Of Counsel:                                           Telephone: (702) 254-7775
     NICHOLAS A. TRUTANICH
11   United States Attorney                                Counsel for LN Management LLC Series
                                                           31 Rue Mediterra
12   Counsel for the United States

13

14

15          IT IS SO ORDERED.

16           LN Management LLC Series 31 Rule Mediterra must provide a form W-9 to the
             court's financial department before the interest can be disbursed. The completed
17           W-9 form should be emailed to nvd_financial@nvd.uscourts.gov.
            Dated: ____________________                    ____________________________
18                                                         JENNIFER A. DORSEY
                                                               _______________________________
                                                           United States District Judge
19                                                             U.S. District Judge Jennifer A. Dorsey
                                                               Dated: April 9, 2019
20

21

22


                                                      2
